DETAILED ACTION

Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding withdrawn claims 1-5 and 7-9, Applicant argues that (¶¶[0051 and 0051]) of the specification describe the cavity of the elected embodiment as shown in Fig. 4 and that the bottom view of the package body 2 and the cavity 6 of Figure 9 or 10 may be applied to the side view of the package body 2 and the cavity 6 of Figure 4. 
This is not persuasive because contrary to Applicant’s assertion, while Figures 9-10 which correspond to the invention of claim 1 clearly describe (¶¶[0051 and 0051]) that cavity 6 may extend into the package body 2 from a first side surface 10 of the package body 2 and may form a tunnel extending into the package body 2, Fig. 4 which corresponds to claim 12 shows a cavity 6 extending from a bottom surface of the package body 2. Furthermore, if claims 1-5 and 7-9 were to be considered again, they would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements (a cavity extending from a bottom surface of the package body), such omission amounting to a gap between the elements. Therefore, since claims 1-5 and 7-9 which require a cavity formed in a bottom surface of the package body, wherein the cavity extends into the package body from a first side surface of the package body do not correspond the elected embodiment as shown in Fig. 4 -- note that Embodiments A-K (see restriction/election requirement mailed 11/3/21) belong to different fields of search that require separate examination -- they will remain withdrawn from examination.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (“Hossain”) US PG-Pub 2014/0091428 in view of Otremba et al. (“Otremba”) US PG-Pub 2012/0286293.
	Hossain discloses in Fig. 2B  ¶[0091]) an electronic system, comprising: a circuit board  (element 102); a semiconductor package (element 104) mounted on the circuit board, the semiconductor package comprising: a package body (element 100), a semiconductor component (element 118) encapsulated (at least partially) in the package body, second electrical contacts (element 106) arranged on the bottom surface of the package body, and a cavity (element 130) formed in a bottom surface of the package body, wherein the bottom surface faces the circuit board; and an electronic component (element 128) mounted on the  circuit board (abstract and ¶¶[0013 and 0049]), wherein the electronic component is at least partially arranged  in the cavity.  
Hossain teaches the device structure as recited in the claim. The difference between Hossain and the present claim is the recited first electrical protruding out of at least one side surface of the package body. 
Otremba discloses in Figs. 1-5 a first electrical contacts  (element 12) protruding out of at least one side surface of the package body (element 16).  
	Otremba's teachings could be incorporated with Hossain's device which would result in the claimed invention first electrical contacts (element 12) protruding out of at least one side surface of the package body (element 16),  wherein the second electrical contacts (element 106) do not directly contact the first electrical contact. The motivation to combine Otremba's teachings would be to allow electrical contacts to be made from outside the device (¶[0032]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Otremba's teachings to arrive at the claimed invention.

Re claim 13, Hossain discloses wherein the electronic component comprises a semiconductor package.
	Re claim 14, Hossain discloses wherein the electronic component comprises a passive component (¶[0026]).    
4.	Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossain in view of Otremba as applied to claim 12 above, and further in view of Rae et al. (“Rae”) US PG-Pub 2016/0343635.
Re claim 16, the combined references of Hossain and Otremba teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited exclusive electrical connection. 
	Rae discloses in Figs. 1 and 2 wherein an electrical connection between the semiconductor component (element 110/210) and the electronic component (element 240/140) is exclusively provided via a circuit board (see embedded RDL element 250 which may be coupled to a circuit board,¶[0027]).  
	Rae's teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Rae's teachings would be to create a clear pathway for signals between the semiconductor and electronic components thereby providing an increase in electrical properties. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Rae's teachings to arrive at the claimed invention.
	Re claim 15, Rae discloses in Fig. 1 the electronic component comprises a conductive track (element 112). 	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2009/0072363 to Camacho et al. discloses an IC package-in-package system with leads.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893